Citation Nr: 9935580	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
(Supp. 1999) for right eye disability resulting from VA 
treatment during a period of hospitalization from May to June 
1960.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1944 to 
September 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision.


FINDING OF FACT

Horner's syndrome affecting the right side developed as a 
result of a right cervical sympathectomy performed by VA on 
May 27, 1960; Horner's syndrome was not a reasonably 
foreseeable event of this procedure.


CONCLUSION OF LAW

The veteran has Horner's syndrome of the right side which is 
additional disability resulting from VA treatment.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 1151 in effect at the time 
the veteran filed his claim (October 31, 1997) provide as 
follows:

(a) Compensation under this chapter . . . 
shall be awarded for a qualifying 
additional disability . . . in the same 
manner as if such additional disability 
or death were service-connected.  For 
purposes of this section, a disability or 
death is a qualifying additional 
disability or 

qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, . . . 
and the proximate cause of the 
disability or death was-

	(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of the Department 
in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable. . . 

38 U.S.C.A. § 1151 (Supp. 1999); see also VAOPGCPREC 40-97 
(Dec. 31, 1997) (amendments to § 1151 made by Section 422(a) 
of Pub. L. No. 104-204 are applicable from October 1, 1997).  
Regulations implementing this law provide that, where there 
is additional disability resulting from disease or injury or 
aggravation of existing disease or injury suffered as result 
of such treatment by VA, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358 (1999).  

In the veteran's case, he was hospitalized by VA in May 1960 
for evaluation and treatment of a vasomotor disturbance of 
the right hand.  A right stellate ganglion block revealed 
findings suggesting that further intervention might prove 
helpful.  Consequently, on May 27, 1960, a right cervical 
sympathectomy was performed.  A summary of the 
hospitalization from May 18 to June 1, 1960, indicates that 
the veteran experienced relief of his symptoms 
postoperatively, but also developed 

Horner's syndrome affecting the right eye.  At the time of 
his discharge from the hospital, he had persistent Horner's 
syndrome.  

When examined by VA in February 1999, the veteran gave a 
history of the 1960 procedure as noted above.  The examiner 
specifically concluded that the veteran had undergone a 
sympathectomy that resulted in a Horner's syndrome.  This 
opinion as to the cause of the Horner's syndrome is not 
contradicted by the medical evidence of record.  Although the 
records available from 1960 show nothing more than the 
development of Horner's syndrome after the sympathectomy, and 
while it might be concluded that such a development was 
merely coincidental with the May 27, 1960, procedure, the 
February 1999 opinion makes it clear that the sympathectomy 
caused the right-sided Horner's syndrome.  Consequently, the 
remaining question is whether such additional disability was 
a "necessary consequence" of the procedure, and therefore 
not a qualifying disability as contemplated by law.  
38 C.F.R. § 3.358.  

Although there is no medical opinion evidence of record as to 
whether the right Horner's syndrome was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, there is likewise no suggestion 
that this was a reasonably foreseeable event of the 
sympathectomy.  Indeed, the manner in which it was reported 
that the veteran developed this problem suggests that the 
treating physicians in 1960 had not anticipated such a 
development.  While it might be argued that a sympathectomy 
results in denervation as an intended outcome, there is no 
indication that the sympathectomy intended to alleviate right 
hand symptoms could be reasonably expected to cause Horner's 
syndrome.  Therefore, the Board finds that, with resolution 
of reasonable doubt on this point in the veteran's favor, the 
right-sided Horner's syndrome was not a reasonably 
foreseeable event.  Given the opinion that the sympathectomy 
resulted in the Horner's syndrome, and because the Board 
finds that it was an event that was not reasonably 
foreseeable, an award of benefits in accordance with 
38 U.S.C.A. § 1151 is warranted.  38 C.F.R. § 3.102.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for right-sided Horner's 
syndrome are granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

